 



Exhibit 10.13

EXECUTIVE SEVERANCE AGREEMENT, made this day of December 1, 2004, between
MILACRON INC., a Delaware Corporation (the “Company”) and __________ (the
“Executive”)

          WHEREAS, the Board of Directors of the Company (the “Board”) considers
it essential to the best interests of the Company’s stockholders to have the
continuous employment of key management personnel. The Board recognizes that the
possibility of a change in control of the Company exists and the uncertainty it
may raise among management may result in the departure or distraction of
management personnel to the detriment of the Company and its stockholders.

          WHEREAS, the Board has determined that the Company should reinforce
and encourage the continued attention and dedication of key members of the
Company’s management to their assigned duties without distraction by
circumstances arising from the possibility of a change in control of the
Company.

          NOW, THEREFORE, to induce the Executive to remain employed by the
Company and in consideration for the Executive’s agreement to remain so employed
in certain circumstances, the Company agrees that the Executive shall receive
the benefits set forth in this Agreement under the circumstances described
below.

          1. Term of Agreement. This Agreement shall commence on the date hereof
and shall continue in effect through December 31, 2005; provided, however, that
commencing on January 1, 2006, and each January 1 thereafter, the term of this
Agreement shall automatically be extended for one additional year unless the
Company gives notice not later than September 30 of the preceding year that it
does not wish to extend this Agreement; and provided, further, that regardless
of any such notice by the Company, this Agreement shall continue in effect for a
period of 24 months beyond the term provided herein if a Change in Control of
the Company occurs during such term. Notwithstanding anything to the contrary
stated herein, this Agreement shall terminate prior to the dates set forth

 



--------------------------------------------------------------------------------



 



2

above without further acts by either party upon (a) termination of the
Executive’s employment before a Change in Control, (b) termination of the
Executive’s employment by the Company after a Change in Control for Cause or for
Disability (each as respectively defined in Section 4 hereof), (c) termination
of the Executive’s employment after a Change in Control due to the Executive’s
death or by the Executive for other than Good Reason (as defined in Section 4
hereof), or (d) completion by the Company of all of its obligations in the event
benefits shall become payable hereunder.

          2. Change in Control. No benefits shall be payable hereunder unless
there shall have been a Change in Control of the Company during the term of this
Agreement. For purposes of this Agreement, a “Change in Control” occurs if:

          (a) a Person or Group other than a trustee or other fiduciary of
securities held under an employee benefit plan of the Company or any of its
subsidiaries, is or becomes a Beneficial Owner, directly or indirectly, of stock
of the Company representing 20% or more of the total voting power of the
Company’s then outstanding stock and securities; provided, however, that for
purposes of this subsection (a), the following acquisitions shall not constitute
a Change of Control: (i) any acquisition directly from the Company, (ii) any
acquisition by the Company, (iii) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company or (iv) any acquisition by any corporation pursuant to
a transaction which complies with clause (i) of section (c) of this Section 2;

          (b) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”), cease for any reason to constitute a majority thereof;
provided, however, that any individual becoming a director whose election, or
nomination for election by the Company’s stockholders, was approved by a vote of
at least 60% of the directors then comprising the Incumbent Board shall be
considered as though such individual was a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an

 



--------------------------------------------------------------------------------



 



3

actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person or Group other than the Board;

          (c) there is consummated a merger, consolidation or other corporate
transaction, other than (i) a merger, consolidation or transaction that would
result in the voting securities of the Company outstanding immediately prior to
such merger, consolidation or transaction continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof) at least 66 2/3% of the combined voting
power of the stock and securities of the Company or such surviving entity or any
parent thereof outstanding immediately after such merger, consolidation or
transaction, or (ii) a merger, consolidation or transaction effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person or Group is or becomes the Beneficial Owner, directly or indirectly, of
stock and securities of the Company representing more than 20% of the combined
voting power of the Company’s then outstanding stock and securities;

          (d) the sale or disposition by the Company of all or substantially all
of the Company’s assets other than a sale or disposition by the Company of all
or substantially all of the assets to an entity at least 66 2/3% of the combined
voting power of the stock and securities of which is owned by Persons in
substantially the same proportions as their ownership of the Company’s voting
stock immediately prior to such sale; or

          (e) the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company.

          “Person” shall mean any person (as defined in Section 3(a)(9) of the
Securities Exchange Act (the “Exchange Act”), as such term is modified in
Section 13(d) and 14(d) of the Exchange Act) other than (i) any employee plan
established by the Company, (ii) any affiliate (as defined in Rule 12b-2
promulgated under the Exchange Act) of the Company, (iii) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(iv) a corporation owned, directly or indirectly, by

 



--------------------------------------------------------------------------------



 



4

stockholders of the Company in substantially the same proportions as their
ownership of the Company. “Group” shall mean any group as defined in
Section 14(d)(2) of the Exchange Act. “Beneficial Owner” shall mean beneficial
owner as defined in Rule 13d-3 under the Exchange Act.

          3. Benefits Upon a Change in Control. The Executive shall be entitled
to the following benefits upon a Change in Control during the term of this
Agreement:

          (a) the immediate vesting of all equity-based awards (including
options, restricted stock, phantom stock and performance shares) granted to the
Executive;

          (b) a lump sum cash payout of the Executive’s annual bonus under the
Company’s applicable annual bonus program (the “Annual Bonus Program”) for the
year in which such Change in Control occurs, the amount of which shall be equal
to the Executive’s target or base incentive bonus possible under the Annual
Bonus Program for that year;

          (c) a lump sum cash payment of all earned but unpaid amounts under the
Annual Bonus Program unless the Executive elects prior to such Change in Control
to defer such distribution under and in accordance with the Company’s
Compensation Deferral Plan.

          The payments under this Section 3 shall be made on the effective date
of the Change in Control.

          4. Termination Following Change in Control. The Executive shall be
entitled to the benefits provided under Section 5 upon the Executive’s
“Qualifying Termination” (as defined herein) during the 24-month period
beginning on the date of a Change in Control (the “Protection Period”). For
purposes hereof, a “Qualifying Termination” shall mean (i) a termination of the
Executive’s employment by the Company for any reason other than for Cause or
Disability or due to the Executive’s death, or (ii) the Executive’s termination
of employment for “Good Reason” (as defined in this Section 4).

          (a) Disability. If the Executive is absent from duties with the
Company on a full-time basis for twelve (12) consecutive months due to a
physical or mental

 



--------------------------------------------------------------------------------



 



5

incapacity, and the Executive has not returned to the full-time performance of
the Executive’s duties within thirty (30) days after written Notice of
Termination is given to the Executive by the Company, such termination shall be
considered to be termination by the Company for “Disability” for purposes of
this Agreement.

          (b) Cause. The Company may terminate the Executive’s employment for
Cause. For purposes of this Agreement only, the Company shall have “Cause” to
terminate the Executive’s employment hereunder only on the basis of (x) the
Executive’s fraud on, or misappropriation or embezzlement of assets of, the
Company that causes material harm to the Company or (y) the Executive’s willful
and continued failure to substantially perform the Executive’s duties hereunder
(other than any such failure resulting from the Executive’s mental or physical
incapacity or mental illness or any such actual or anticipated failure after the
issuance of a Notice of Termination, as defined in Section 4(d), by the
Executive for Good Reason, as defined in Section 4(c)); provided, however, that
“Cause” shall occur with respect to clause (y) of this sentence only if such
action constituting Cause has not been corrected or cured by the Executive
within 30 days after the Executive has received written notice from the Company
of the Company’s intent to terminate the Executive’s employment for Cause and
specifying in detail the basis for such termination. For purposes of this
paragraph, no act, or failure to act, on the Executive’s part shall be
considered “willful” unless done, or omitted to be done, by the Executive in bad
faith and without reasonable belief that the Executive’s action or omission was
in the best interests of the Company.

          (c) Good Reason. The Executive shall be entitled to terminate the
Executive’s employment for Good Reason at any time during the term of this
Agreement following a Change in Control. For purposes of this Agreement, “Good
Reason” shall exist in the event of the occurrence of any of the following
without the Executive’s express prior written consent:

          (i) any diminution of, or the assignment to the Executive of duties
inconsistent with, the Executive’s position, duties, responsibilities and status
with the

 



--------------------------------------------------------------------------------



 



6

Company immediately prior to a Change in Control, an adverse change in the
Executive’s titles or offices as in effect immediately prior to a Change in
Control, or any removal of the Executive from, or any failure to reelect the
Executive to, any of such positions, except in connection with the Executive’s
termination of employment for Disability or Cause or as a result of the
Executive’s death or by the Executive other than for Good Reason;

          (ii) a reduction by the Company in the Executive’s base salary as in
effect on the date of a Change in Control or as the same may be increased from
time to time during the term of this Agreement;

          (iii) the Company’s failure to continue any benefit plan or
arrangement (including, without limitation, the Company’s life insurance,
post-retirement benefits, and comprehensive medical plan coverage) in which the
Executive participated at the time of a Change in Control without implementing
at such time plans or arrangements providing the Executive with substantially
similar benefits (hereinafter referred to as “Benefit Plans”), or any action by
the Company that would adversely affect the Executive’s participation in or
materially reduce the Executive’s benefits under any such Benefit Plan or
deprive the Executive of any material fringe benefit enjoyed by the Executive at
the time of a Change in Control;

          (iv) the Company’s failure to continue in effect, or continue payments
under, any incentive plan or arrangement (including, without limitation, any
equity-based plan or arrangement) in which the Executive participated at the
time of a Change in Control (hereinafter referred to as “Incentive Plans”) or
any action by the Company that would adversely affect the Executive’s
participation in any such Incentive Plans or reduce the Executive’s benefits
under any such Incentive Plans;

          (v) a relocation of the Company’s principal executive offices to a
location outside the Cincinnati, Ohio metropolitan area or relocation of the
Executive’s primary workplace to any place other than the location at which the
Executive performed the Executive’s duties immediately prior to a Change in
Control;

 



--------------------------------------------------------------------------------



 



7

          (vi) the Company’s failure to provide the Executive with the number of
paid vacation days to which the Executive was entitled at the time of a Change
in Control;

          (vii) the Company’s material breach of any provision of this
Agreement;

          (viii) the Company’s failure to comply with Section 7 hereof; or

          (ix) the Company’s purported termination of the Executive which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Section 4(d).

          (d) Notice of Termination. Any purported termination of the Executive
by the Company or by the Executive shall be communicated by written Notice of
Termination to the other party in accordance with Section 8 hereof. For purposes
of this Agreement, a “Notice of Termination” shall mean a notice that indicates
the specific termination provision in this Agreement relied upon and the facts,
if any, supporting application of such provision.

          (e) Date of Termination; Dispute Concerning Termination. “Date of
Termination” shall mean (i) if the Executive’s employment is terminated for
Disability, thirty (30) days after Notice of Termination is given (provided that
the Executive has not returned to the performance of the Executive’s duties on a
full-time basis during such thirty (30) day period) or (ii) if the Executive’s
employment is terminated by the Company for any reason other than Disability or
by the Executive for any reason, the date specified in the Notice of Termination
(which, in the case of a termination by the Company shall not be less than
thirty (30) days, and in the case of a termination by the Executive shall not be
more than sixty (60) days, respectively, from the date such Notice of
Termination is given); provided, however, that if the party receiving the Notice
of Termination notifies the other party within thirty days after the date such
Notice of Termination is given that a dispute exists concerning the termination,
the Date of Termination shall be the date on which the dispute is finally
resolved, either by mutual written agreement of

 



--------------------------------------------------------------------------------



 



8

the parties or by a binding arbitration award referred to in Section 13; and
provided further that the Date of Termination shall be extended by a notice of
dispute only if such notice is given in good faith and the party giving such
notice shall pursue the resolution of such dispute with reasonable diligence.
The Company shall continue the Executive as a participant in all benefit and
insurance plans in which the Executive participated when the Notice of
Termination was given (ignoring any reductions that gave rise to Good Reason)
until the dispute is finally resolved in accordance with this Section.
Compensation shall be withheld and the Executive’s full compensation in effect
when the notice of dispute was given applicable during the period between the
notice of the dispute and the resolution of the dispute shall be paid to the
Executive in a lump sum if the Executive receives an arbitration award in favor
of the Executive and related to the Executive’s full claim. Amounts paid under
this Section are in addition to all other amounts due under this Agreement and
shall not be offset against or reduce any other amounts due under this
Agreement. In addition, for purposes of determining whether any Qualifying
Termination has occurred during the Protection Period, the date a Notice of
Termination is given pursuant to this Section shall be deemed the date of the
Executive’s Qualifying Termination.

          5. Compensation Upon Termination.

          (a) Salary and Other Compensation or Benefits. If the Executive’s
employment is terminated during the Protection Period, the Company shall pay the
Executive’s base salary through the Date of Termination at the rate in effect at
the time the Notice of Termination is given, together with all compensation and
benefits to which the Executive is entitled through the Date of Termination
under the terms of any compensation or benefit plan, program or arrangement
maintained by the Company or its affiliates during such period.

          (b) Disability. During any period that the Executive fails to perform
the Executive’s duties hereunder as a result of mental or physical incapacity,
the Executive shall continue to receive the Executive’s base salary at the rate
then in effect and continue to participate in all Benefit Plans and Incentive
Plans until the Executive’s

 



--------------------------------------------------------------------------------



 



9

employment is terminated pursuant to Section 4(a) hereof. Thereafter, the
Executive’s benefits shall be determined in accordance with the insurance and
other benefit programs then applicable to the Executive.

          (c) Cause; Voluntary Termination of Employment Without Good Reason. If
the Executive’s employment is terminated for Cause or the Executive voluntarily
terminates employment without Good Reason, the Company shall pay the Executive
only the Executive’s base salary through the Date of Termination at the rate in
effect at the time Notice of Termination is given, together with other
compensation and benefits to which the Executive is entitled under the terms of
any benefit plan, program or arrangement maintained by the Company and
applicable to the Executive, and the Company shall have no further obligations
to the Executive under this Agreement.

          (d) Qualifying Termination. If the Executive’s employment is
terminated in a Qualifying Termination during the Protection Period, then the
Executive shall be entitled to the following benefits:

          (i) if the Executive’s Qualifying Termination occurs in a calendar
year subsequent to the year in which the Change in Control occurred, a pro rata
portion (based on the number of calendar days that have elapsed before the
Executive’s Date of Termination) of the Executive’s target or base incentive
bonus possible under the Annual Bonus Program for the year in which termination
occurs;

          (ii) a lump sum cash payment equal to all outstanding long term
incentive awards made to the Executive under the long term incentive programs of
the Company (the “LTIP”), assuming attainment of the applicable maximum
performance targets;

          (iii) in lieu of any further salary payments to the Executive for
periods subsequent to the Date of Termination and other severance benefits, the
Company shall pay to the Executive a lump sum severance payment in an amount
equal to two times the sum of (A) the higher of the Executive’s annual base
salary in effect immediately before the event or circumstance upon which the
Notice of Termination is based or such salary in effect immediately

 



--------------------------------------------------------------------------------



 



10

before the Change in Control and (B) the higher of (x) the highest award made to
the Executive pursuant to the Company’s annual incentive plan for each of the
three measuring periods completed immediately before the event or circumstance
upon which the Notice of Termination is based or (y) such highest award in
respect of the three measuring periods completed immediately before the Change
in Control;

          (iv) a lump sum amount (utilizing actuarial assumptions for lump sum
payments in effect under the Company’s qualified defined benefit retirement plan
(the “Retirement Plan”) immediately prior to the Date of Termination) equal to
the excess of (a) the actuarial equivalent lump sum value of the benefit under
the Retirement Plan (determined without taking into account any early retirement
subsidies) and the actuarial equivalent lump sum value of the benefit under any
excess or supplemental retirement plan in which the Executive participates
(together, the “SERP”), that the Executive would receive if the Executive’s
employment continued for two years after the Date of Termination, assuming for
this purpose that all accrued benefits are fully vested, the Executive is two
years older, such two years of additional service is counted as credited service
as an officer under the SERP and assuming that the Executive’s compensation in
each of the calendar years fully or partially included because of the additional
two years is the greatest of (i) the compensation in the year of termination
annualized pursuant to the assumptions used for the Retirement Plan, or (ii) his
compensation for the last completed calendar year before the Date of Termination
or (iii) his compensation for the last completed calendar year before the Change
of Control, over (b) the actuarial equivalent lump sum value of the Executive’s
actual benefit (paid or payable in the future), if any, under the Retirement
Plan (determined without taking into account any early retirement subsidies) and
the SERP as of the Date of Termination;

          (v) the Company shall also provide to the Executive for one year after
the Executive’s Date of Termination out placement services that are suitable for
senior executive officers and reasonably acceptable to the Executive;

 



--------------------------------------------------------------------------------



 



11

          (vi) the Company shall also pay to the Executive all legal fees and
expenses incurred by the Executive as a result of such Qualifying Termination
(including all such fees and expenses, if any, incurred in contesting or
disputing any such termination or in seeking to obtain or enforce any right or
benefit provided by this Agreement). Such payments shall be made within five
(5) business days after delivery of the Executive’s written request for payment
accompanied with such evidence of fees and expenses incurred as the Company may
reasonably require and

          (vii) the payments provided for in this Section 5(d) (other than
Section 5(d)(iv), and 5(d)(v)) shall be made not later than the fifth day
following the Date of Termination; provided, however, that, if the amounts of
such payments cannot be finally determined on or before such day, the Company
shall pay to the Executive on such day an estimate, as determined in good faith
by the Company, of the minimum amount of such payments to which the Executive is
clearly entitled and shall pay the remainder of such payments (together with
interest at the rate provided in Section 1274(b)(2)(B) of the Internal Revenue
Code of 1986, as amended (the “Code”)) as soon as the amount thereof can be
determined but in no event later than the thirtieth (30th) day after the Date of
Termination. If the estimated payments exceed the amount subsequently determined
to be due, such excess shall constitute a loan by the Company to the Executive,
payable on the fifth (5th) business day after demand by the Company (together
with interest at the rate provided in Section 1274(b)(2)(B) of the Code). When
payments are made under this Section, the Company shall provide the Executive
with a written statement setting forth the manner in which such payments were
calculated and the basis for such calculations including, without limitation,
any opinions or other advice the Company has received from outside counsel,
auditors or consultants (and any such written opinions or advice shall be
attached to the statement).

          (e) Insurance Benefits. If the Executive’s employment is terminated in
a Qualifying Termination during the Protection Period, the Company shall
maintain in full force and effect for the 24 months following such termination
all life insurance, accidental insurance, dental coverage, and medical coverage
(including the

 



--------------------------------------------------------------------------------



 



12

Executive Medical Expense Reimbursement Plan), in which the Executive and the
Executive’s dependents participated immediately before the Date of Termination,
on the same cost-sharing basis that applied to the Executive immediately prior
to the Executive’s Date of Termination. In the event such participation (or a
particular type of coverage) under any such plan or arrangement shall be barred,
the Company shall provide the Executive with benefits, at the same after-tax
cost to the Executive, that are substantially similar to those the Executive and
the Executive’s dependents would have otherwise received under this Section.
Benefits otherwise receivable by the Executive pursuant to this Section 5(e)
shall be reduced to the extent comparable benefits are actually received by the
Executive during the twenty-four (24) month period following the Executive’s
termination of employment (and any such benefits actually received by the
Executive shall be reported to the Company by the Executive). If the Executive,
as the result of the Qualifying Termination during the Protection Period, elects
to convert his Long Term Disability Insurance, if any, to a personal policy
maintained by the carrier used by the Company (not greater than the coverage in
effect immediately prior to the Qualifying Termination), the Company shall
reimburse the Executive for any premiums paid during the 36 month period
following the Qualifying Termination.

          (f) Death. In the event of the Executive’s death, the Company shall
have no further obligations to the Executive under this Agreement, but the
Executive shall be entitled to receive death benefits under the Company’s
benefit plans and arrangements as may be applicable to the Executive.

          (g) Mitigation. The Executive shall not be required to mitigate the
amount of any payment provided for in Sections 5(c), (d) and (e) by seeking
other employment or otherwise, nor shall the amount of any payment or benefit
provided for in this Section 5 be reduced by any compensation earned by the
Executive as the result of employment by another employer after the Date of
Termination, or otherwise. Benefits otherwise receivable by the Executive
pursuant to Section 5(e) shall be reduced to the extent comparable benefits are
actually received by the Executive during the period Section 5(e) shall be

 



--------------------------------------------------------------------------------



 



13

applicable, and any such benefits actually received by the Executive shall be
reported to the Company.

          6. Excise Taxes. The following provisions shall apply to any excise
tax imposed under Section 4999 of the Code (or its successor) (the “Excise
Tax”):

          (a) If any of the payments or benefits received or to be received by
the Executive in connection with a change in control of the Company or the
Executive’s termination of employment (whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement with the Company, any
person whose actions result in a change in control of the Company or any person
affiliated with the Company or such person (the “Total Payments”)) will be
subject to the Excise Tax, the Company shall pay to the Executive an additional
amount (the “Gross-Up Payment”) such that the net amount retained by the
Executive, after deduction of any Excise Tax on the Total Payments and any
federal, state and local income and employment tax and Excise Tax upon the
payment provided for by this Section 6, shall be equal to the Total Payments.
Such payment shall be made in the manner described in Section 5(d)(vi) hereof.

          (b) In determining whether any of the Total Payments will be subject
to the Excise Tax and the amount of such Excise Tax, (i) any Total Payments
shall be treated as “parachute payments” (within the meaning of
Section 280G(b)(2) of the Code) unless, in the opinion of tax counsel selected
by the Company’s independent auditors and reasonably acceptable to the
Executive, such payments or benefits (in whole or in part) do not constitute
parachute payments, and all “excess parachute payments” (within the meaning of
Section 280G(b)(1) of the Code) shall be treated as subject to the Excise Tax
unless, in the opinion of such tax counsel, such excess parachute payments (in
whole or in part) represent reasonable compensation for services actually
rendered (within the meaning of Section 280G(b)(4)(B) of the Code), or are
otherwise not subject to the Excise Tax, and (ii) the value of any noncash
benefits or any deferred payment or benefit shall be determined by the Company’s
independent auditors in accordance with the principles of Section 280G(d)(3) and
(4) of the Code. For purposes of determining the amount of the Gross-Up Payment,
the Executive shall be deemed to pay

 



--------------------------------------------------------------------------------



 



14

federal income and employment taxes at the highest marginal rate of federal
income and employment taxation in the calendar year in which the Gross-Up
Payment is to be made and state and local income and employment taxes at the
highest marginal rate of taxation in the state and locality of the Executive’s
residence on the Date of Termination (or such other time as is hereinafter
described), net of the maximum reduction in federal income or employment taxes
which could be obtained from deduction of such state and local taxes.

          (c) If the Excise Tax is subsequently determined to be less than the
amount taken into account hereunder at the time of termination of the
Executive’s employment (or such other time as is hereinafter described), the
Executive shall repay to the Company, at the time that the amount of such
reduction in Excise Tax is finally determined, the portion of the Gross-Up
Payment attributable to such reduction (plus that portion of the Gross-Up
Payment attributable to the Excise Tax and federal, state and local income tax
imposed on the Gross-Up Payment being repaid by the Executive to the extent that
such repayment results in a reduction in Excise Tax or a federal, state or local
income or employment tax deduction) plus interest on the amount of such
repayment at the rate provided in Section 1274(b)(2)(B) of the Code. If the
Excise Tax exceeds the amount taken into account hereunder (including by reason
of any payment the existence or amount of which cannot be determined at the time
of the Gross-Up Payment), the Company shall make an additional Gross-Up Payment
in respect of such excess (plus any interest, penalties or additions payable by
the Executive with respect to such excess) at the time that the amount of such
excess is finally determined. The Executive and the Company shall each
reasonably cooperate with the other in connection with any administrative or
judicial proceedings concerning the existence or amount of liability for Excise
Tax with respect to the Total Payments.

          7. Successors; Binding Agreement.

          (a) The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by agreement in

 



--------------------------------------------------------------------------------



 



15

form and substance satisfactory to the Executive, to expressly assume and agree
to perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
Failure of the Company to obtain such assumption and agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle the Executive to compensation from the Company in the same amount
and on the same terms as the Executive would be entitled hereunder if the
Executive had terminated the Executive’s employment for Good Reason, except that
for purposes of implementing the foregoing, the date on which any such
succession becomes effective shall be deemed the Date of Termination. As used in
this Agreement, “Company” shall mean the Company as defined herein and any
successor to its business and/or assets which executes and delivers the
agreement provided for in this Section 7 or which otherwise becomes bound by all
the terms and provisions of this Agreement by operation of law.

          (b) This Agreement shall inure to the benefit of and be enforceable by
the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive dies
while any amount is still payable, all such amounts shall be paid in accordance
with the terms of this Agreement to the Executive’s devisee, legatee or other
designee, or if there shall be no such designee, to the Executive’s estate.

          8. Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, as follows:

         
If, to the Executive, to:
       

       
 
       
If, to the Company, to:
  Milacron Inc.    

  2090 Florence Ave.    

  Cincinnati, OH 45206    

 



--------------------------------------------------------------------------------



 



16

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notice of change of address shall be
effective only upon receipt.

Miscellaneous. The provisions of this Agreement shall supersede any inconsistent
provisions of any other applicable plan, policy or arrangement; provided,
however, in no event shall the Executive be entitled to duplicative payments or
benefits under this Agreement and any other plan, policy or arrangement. No
provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing and signed by the
Executive and such officer as may be specifically designated by the Board;
provided, however, that in the event that all or any part of this Agreement is
considered a “nonqualified deferred compensation plan” within the meaning of
Code Section 409A(d), the Company shall have the right to amend this Agreement
without the Executive’s consent, but only the extent necessary to conform this
Agreement to the requirements of Code Section 409A(a) and the regulations issued
pursuant thereto. No waiver by either party hereto at any time of any breach by
the other party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter hereof have been made by either
party which are not expressly set forth in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Ohio (regardless of the law which may be applicable
under principles of conflicts of law).

          9. Confidentiality. The Executive shall retain in confidence any and
all confidential information known to the Executive concerning the Company and
its business so long as such information shall not otherwise be publicly
disclosed.

          10. Validity. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other

 



--------------------------------------------------------------------------------



 



17

provision of this Agreement which shall remain in full force and effect.

          11. Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

          12. Arbitration. Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
Cincinnati, Ohio in accordance with the rules of (but not necessarily appointed
by) the American Arbitration Association then in effect except as provided
herein. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction, provided, however, that the Executive shall be entitled to seek
specific performance of the Executive’s right to be paid until the Date of
Termination during the pendency of any dispute or controversy arising under or
in connection with this Agreement. No such arbitration proceedings shall be
commenced or conducted until at least 60 days after the parties, in good faith,
shall have attempted to resolve such dispute by mutual agreement; and the
parties hereby agree to endeavor in good faith to resolve any dispute by mutual
agreement. If mutual agreement cannot be attained, any disputing party, by
written notice to the other (“Arbitration Notice”) may commence arbitration
proceedings. Such arbitration shall be conducted before a panel of three
arbitrators, one appointed by each party within 30 days after the date of the
Arbitration Notice, and one chosen within 60 days after the date of the
Arbitration Notice by the two arbitrators appointed by the disputing parties.
Any Cincinnati, Ohio court of competent jurisdiction shall appoint any
arbitrator that has not been appointed within such time periods. Judgment may
include costs and attorneys fees and may be entered in any court of competent
jurisdiction.

          13. No Guaranty of Employment. Neither this contract nor any action
taken hereunder shall be construed as giving the Executive a right to be
retained as an employee of the Company. The Company shall be entitled to
terminate the Executive’s employment at any time, subject to providing the
severance benefits herein specified in accordance with the terms hereof.

 



--------------------------------------------------------------------------------



 



18

          IN WITNESS WHEREOF, the Company and the Executive have caused this
Agreement to be executed as of the date first written above.

         

  Milacron Inc.    
 
       

       

  by:    
 
       

       

       

 